MILLS, Judge.
. Harrell appeals and Sellars cross-appeals a judgment following a nonjury trial. The trial court found that Sellars was the beneficial owner of a 1973 Pinto and entered judgment in favor of the defendants, Capital City First National Bank, its insurer, and Safeco. We affirm.
This litigation arose from an accident involving the Pinto driven by Barbara Jean Messer, the step-daughter of Sellars. The car had been sold by Sellars to Harris with financing by the Bank. Sellars co-signed Harris’s note. When Harris defaulted, the Bank looked to Sellars. The car was repossessed at Sellars’ instigation.
There is ample evidence that Sellars had control over the vehicle. He maintained and stored it. He had it available for his regular use. He was making the payments on it. Beneficial ownership was properly found in Sellars although legal title remained in Harris and the Bank held the certificate of title and Harris’s power of attorney.
These facts do not require a finding of any bailment of the auto to the Bank by either Harris or Sellars.
Because the auto was available for Sellars’ regular use, in fact beneficially owned by Sellars, it clearly was excluded under Sellars’ insurance policy with Safeco. Alternatively, Messer, Sellars’ step-daughter, was clearly resident of her mother’s separate household and, therefore, her accidents are not covered under the policy.
AFFIRMED.
ROBERT P. SMITH, Jr., C.J., and McCORD, J., concur.